Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Parke on 11/4/2021.
The application has been amended as follows: 


1. (Currently amended) A method comprising:
electroplating, using an electrolyte, wafers respectively in a plurality of electroplating cells;
recycling the electrolyte to a tank that is connected to the electroplating cells, wherein the tank is external to the electroplating cells;
measuring a chemical concentration in the electrolyte in the tank; [[and]]
controlling, using a valve over a top of the tank, a vapor flux through an exhaust pipe connected to the tank , and controlling the vapor flux through the exhaust pipe comprises:
rotating a ball screw connected to the gate, wherein the ball screw extends along the top of the tank; and
rotating a shaft of a motor connected to the ball screw, wherein the motor laterally overlaps the ball screw, and the ball screw is between the motor and the exhaust pipe; and
increasing the vapor flux when the measured chemical concentration is lower than a control lower limit value.


5. (Currently amended) The method of claim 1, wherein increasing the vapor flux 
increasing an opening degree of the valve, wherein the valve is connected to the exhaust pipe.

9. (Currently amended) A method comprising:
electroplating a wafer using an electrolyte;
rinsing the wafer by spraying water to the wafer through a nozzle after electroplating the wafer in such a manner that the water falls into the electrolyte after rinsing the wafer
recycling the electrolyte to a tank connected to an exhaust pipe;
measuring a chemical concentration in the electrolyte;
determining an exhausting parameter value based on the measured chemical concentration; and
evacuating a vapor in the tank using the determined exhausting parameter value, comprising:
rotating a ball screw connected to a gate below a bottom end of the exhaust pipe, wherein the ball screw extends along a top of the tank; and
rotating a shaft of a motor connected to the ball screw, wherein the motor laterally overlaps the ball screw, and the ball screw is between the motor and the exhaust pipe.


determining an opening degree of a valve, wherein the valve is connected to [[an]] the exhaust pipe, and the exhaust pipe is connected to the tank.

21. (Currently amended) A method, comprising:
electroplating a wafer using an electrolyte;
recycling the electrolyte to a tank connected to an exhaust pipe;
measuring a chemical concentration in the electrolyte;
determining an opening degree of a valve based on the measured chemical concentration, wherein the valve is directly above the electrolyte and comprises a gate below a bottom end of the exhaust pipe and having a bottom surface above and vertically overlapping a top surface of the electrolyte in the tank; and
evacuating a vapor above the electrolyte and in the tank using the determined opening degree of the valve, comprising:
rotating a ball screw connected to the gate, wherein the ball screw extends along a top of the tank; and
rotating a shaft of a motor connected to the ball screw, wherein the motor laterally overlaps the ball screw, and the ball screw is between the motor and the exhaust pipe.

24. (Currently amended) The method of claim 22, further comprising:
moving the gate of the valve to reach the determined opening degree of the valve by [[a]] the motor and [[a]] the ball screw connected to the gate and the motor.

26. (Currently amended) The method of claim 1, wherein controlling the vapor flux through the exhaust pipe comprises moving the gate along the top of the tank.

27. (Canceled)


32. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Thorkelsson et al., U.S. Patent App. Pub. No. 2019/0035640 A1 [hereinafter Thorkelsson] is the closest prior art of record. Thorkelsson teaches a system controller 1909 which processes concentration information and then activates opening or closing of an exhaust damper to control the rate of water removal through evaporation. Thorkelsson [0166], [0170]; Nakano, JP 2006-070349 (showing nozzle to the side) fig. 2.
However, Thorkelsson and the prior art of record do not teach “rotating a ball screw connected to the gate, wherein the ball screw extends along the top of the tank; and rotating a shaft of a motor connected to the ball screw, wherein the motor laterally overlaps the ball screw, and the ball screw is between the motor and the exhaust pipe.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akkerman, U.S. Patent No. 5,295,907 (showing lateral overlap between the motor .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794